Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 1 of 39 PageID 9134
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 2 of 39 PageID 9135
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 3 of 39 PageID 9136
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 4 of 39 PageID 9137
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 5 of 39 PageID 9138
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 6 of 39 PageID 9139
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 7 of 39 PageID 9140
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 8 of 39 PageID 9141
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 9 of 39 PageID 9142
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 10 of 39 PageID 9143
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 11 of 39 PageID 9144
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 12 of 39 PageID 9145
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 13 of 39 PageID 9146



                  Appendix to the Declaration of Bassel EL Turk
   Document                                                              Pages
   Exhibit 1…………………………………………………………………………1-4
   Exhibit 2……………………………………………………………………......5-18
   Exhibit 3………………………………………………………………………19-26
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 14 of 39 PageID 9147




                     EXHIBIT 1
                       [to Bassel El Turk Declaration]
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 15 of 39 PageID 9148

         SHEIKH ZAYED RD, CAPRICORN TOWER ., 31ST FL., DUBAI UNITED
                                ARAB EMIRATES
              PHONE +971-XX-XXXXXXX • EMAIL BELTURK@ROUSE.COM




                         BASSEL EL TURK
      July 7th, 1981. Male, Married, Lebanese




      EDUCATION

         Sept. 2004 – Sept. 2005:                          University of Glasgow United Kingdom
        LL.M in Commercial Law

         2000- JUNE2004                                    La Sagesse University
        Maitrise in Law/LLB. in Law                                  Lebanon


         June 2000                                         International College
        Lebanese Baccalaureate in Literature and Philosophy             Lebanon



      LANGUAGES
        Arabic: Native, English: Fluent, French: Satisfactory



      WORK EXPERIENCE
        May 2006- Present                           Rouse & Co. International
        Partner and Country Manager (since April 2018)
        Dubai

           Enforcement and Litigation


            Primarily focussed on enforcement and litigation Strategies.
                o   Advising on enforcement strategy
                o   Advising on litigation strategy and managing cross border litigation with local advocates
                    before the Civil and Criminal Courts.
                o   Drafting court applications, conservatory measures applications, and memorandums in
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 16 of 39 PageID 9149

                      Arabic and English for Courts of First Instance, Courts of Appeal and Courts of
                      Cassation across the MENA.
                 o    Drafting reports and memoranda to IP experts and attending court appointed expert
                      meeting
                 o    Drafting settlement agreements and undertakings. Managing settlement negotiations.


            Trade Marks Prosecution


                 o   Advising on filing strategies
                 o   managing international and regional trade mark prosecution portfolios


            Commercial IP


                 o Advising on commercial agencies laws and practices
                 o managing cancellation actions of agency agreements

            Media and Advertisement


                  o Advising on and reviewing terms and conditions for wholly or partially internet based
                      competitions and offline marketing campaigns and promotions
                  o Advising on legal risk and cultural sensitivity of media and advertising material
             .
            Training authorities on Intellectual Property Rights related laws regulations and case studies.



        September 2005 –May 2006                     Global Consulting Group sarl
            Legal Consultant                                      (GCG) Lebanon

            GCG is a legal/financial consultancy firm in Beirut.
            Responsible for giving legal advice to commercial companies (clients of GCG) regarding
            commercial law, labour law, company law, and contract law.
            Also involved in the formation of contracts in Lebanon and the formation of companies in
            Cyprus, UK, Lebanon and Jordan, and legally represent GCG on behalf of its clients before UK
            law firms in London and Edinburgh for matters of litigation and formation of companies and
            Limited Liability Partnerships.
            Managing the clients’ litigation with local law firms.
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 17 of 39 PageID 9150




      ACCOLADES



           Ranked Silver in WTR 1000 2015, 2016, 2017and 2018

           Recommended legal 500 in 2017 and 2018

           Recommended in MIP IP Stars in 2015 and 2016

           MIP IP star 2017
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 18 of 39 PageID 9151




                     EXHIBIT 2
                       [to Bassel El Turk Declaration]
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 19 of 39 PageID 9152
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 20 of 39 PageID 9153
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 21 of 39 PageID 9154
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 22 of 39 PageID 9155
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 23 of 39 PageID 9156
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 24 of 39 PageID 9157
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 25 of 39 PageID 9158
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 26 of 39 PageID 9159
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 27 of 39 PageID 9160
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 28 of 39 PageID 9161
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 29 of 39 PageID 9162
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 30 of 39 PageID 9163
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 31 of 39 PageID 9164
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 32 of 39 PageID 9165




                     EXHIBIT 3
                       [to Bassel El Turk Declaration]
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 33 of 39 PageID 9166




    COPYRIGHT LAW - HOW DOES THE UAE
    COMPARE WITH COMMON LAW JURISDICTIONS?




16 February 2017




Civil law and common law traditions exert divergent influences on certain features of national
copyright laws, which results in major differences between copyright law in civil law jurisdictions
and in common law jurisdictions:

In civil law jurisdictions, the protection of the author is the cornerstone of copyright law. As a
result, copyright law is aimed at protecting both the author's economic interests and the author's
reputation against the unauthorized use or alteration of his/her works. To this end, authors are
granted some non-transferable rights and retain copyrights in their works absent any express
assignment of rights, even in the context of an employment contract.

In common law jurisdictions, copyright law promotes progress and economic benefits arising
out of a work. As a result, an author is seen as a transferor of rights that constitute a source of
economic benefits for the community. As such, all of the authors' rights are transferable, and
employers or commissioning parties may benefit from an automatic assignment of rights in a
work to facilitate investment and exploitation of the rights.

The UAE is a civil law jurisdiction, highly influenced by French law and Islamic law. As such, the
provisions of the UAE copyright law fundamentally diverge, in some respects, from copyright
law in common law jurisdictions (such as the United Kingdom (UK), Ireland, the United States,
Australia and New-Zealand).
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 34 of 39 PageID 9167


However, it is common practice for many companies operating in the UAE to run their business
on the assumption that the principles enshrined in the UAE Federal Copyright Law (the "UAE
Copyright Law") are the same as those applied in common law jurisdictions. This is not the
case. This false belief may have a significant impact on businesses since it may result in
authors' rights arising out of the company's activities not being effectively passed through to the
company, and remaining with the individuals who created those rights, the consequences of
which are detailed hereafter.

Since the UAE is attracting more and more businesses in a wide variety of sectors, it is
paramount for these companies employing people and/or commissioning works in the UAE to
know the differences between the copyright law in the UAE and the copyright laws in common
law jurisdictions.

This article highlights some of the typical main differences between UAE copyright law and the
copyright laws in common law systems, which any business operating or looking to operate in
the UAE should be aware of.

No automatic transfer of copyrights
In both civil law and common law countries, the general rule is that copyright initially vests in the
author of the work.

However, in common law countries, the copyright may initially vest in the employer or another
person/entity for whom the work was prepared.

In the United-States, under the "work made for hire" doctrine, the copyright in a work created
by an employee within the scope of his/her employment will automatically (without a written
assignment) and initially vest in the employer. A commissioner may also own the copyrights in a
work made by an independent contractor as a work made for hire under certain circumstances.

This doctrine is premised on the principle of facilitation of investment and exploitation.

A similar rule exists under the laws of the UK and the laws of Ireland with respect to works
made by an employee in the course of his/her employment.

In civil law countries, however, ownership of copyrights in a work vests in the author of such
work, until the copyright is assigned through a written assignment instrument.

As a result, unlike what it is often assumed, an employer or a commissioning party does not
automatically own the copyrights in the work made by an employee in the course of his/her
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 35 of 39 PageID 9168


employment or commissioned to an independent contractor. This rule applies in the UAE and is
a public order rule.

Under the UAE Copyright Law, absent a written assignment of copyrights in employment
contracts or commissioning agreements, the copyrights will not be passed through to the
employer or commissioner of the work, and will remain with the employee or the independent
contractor (unless the work may qualify as a collective work under Article 1 of the UAE
Copyright Law, which may be difficult to prove in practice). Confirmatory assignments may also
have to be put in place for the assignment of copyrights to the employer or commissioner to be
valid under UAE law, as explained in section two below.

Companies must therefore ensure that adequate assignment agreements are put in place with
their employees and independent contractors in the UAE to ensure the effective transfer of the
rights to the company.

It is paramount for all companies in the UAE, but especially those with research and
development (R&D) departments (laboratories, cosmetic companies, etc.), design offices in the
UAE (fashion brands, etc.), or creating content in the UAE (advertising agencies, design/brand
agencies, etc.) to include in their standard employment contracts an express assignment in their
favour in respect of the copyrights in the works created by their employees in the course of their
employment. We also strongly recommend that companies put in place with their employees a
system of confirmatory assignments of the copyrights in the works created in the course of the
employment contract (see section two below).

Likewise, any companies, regardless of their field of activity, should ensure that their
agreements instructing third party contractors and governed by UAE law contain the relevant
assignment clauses allowing the copyrights in the deliverables ordered to be transferred to the
company (such as a logo, a web design, a retail design, a packaging, a software, the
architecture of a building, etc.). A clause merely referring to the assignment of all the rights in
the works as works 'made for hire' would be irrelevant and ineffective.

It is important to note that a copyright assignment is only valid under the UAE Copyright law if it
satisfies a number of conditions, including that the assignment should: be in writing, expressly
specify the rights assigned, and include statements of the purpose for which the rights are
assigned and the geographical area in respect of which the rights are assigned. In addition, one
must note that under UAE law, an assignment of copyrights in more than four future works is
null and void, as further detailed in section two.

Without an assignment that complies with the provisions of the UAE Copyright Law, companies
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 36 of 39 PageID 9169


are at risk of having to defend a copyright infringement claim from the owner of the rights that
were not transferred (either an employee or a contractor), on the basis of the unauthorized use
of its work(s), which could notably result in damages to be paid to the claimant and an injunction
to withdraw the related work(s) (or product comprising such work(s)) from the market (hence
entailing withdrawal and replacement costs).

If the company attempted to assign the rights to a third party, such third party may also face a
copyright infringement claim from the owner of the rights. In such a situation, we would expect
the third party assignee to file a contractual liability claim against the company that assigned to
it copyrights it did not own.

In addition, in the event the company were to seek to enforce its intellectual property rights
against an alleged infringer, there is a significant risk that the alleged infringer could be
successful in challenging the ownership of such intellectual property rights, which would result in
the dismissal of the infringement claim.

Also, if a company cannot prove its ownership of copyrights, it may have a significant impact on
its ability to find investors or on the price of its business when trying to sell it.

No general assignment of future copyrights
Another major difference between copyright law systems in civil law jurisdictions and common
law jurisdictions resides in the assignment of future copyrights.

In common law countries, there is no prohibition on the contractual assignment of a future
copyright in a work that has yet to be created. As a result, it is possible to assign future
copyrights, i.e. copyrights in works that are still to be created.

In civil law countries, as a general rule, an agreement that concerns all the works or all the
works of a specific type that will be created by an author in the future is void.

In particular, the UAE Copyright law contains a provision that deems any disposal of the
author's future intellectual rights in five or more future works to be null and void. But if, for
example, an employee is employed in a creative role, this could mean that his/her five works are
completed within a few hours of signing any agreement.

As a result, in order to overcome such restrictions from assigning five or more future works, we
would recommend that companies put in place with their employees in the UAE a system of
confirmatory assignments that should be completed and signed by the employee once it has
created and delivered any work in the context of his/her employment agreement. This means
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 37 of 39 PageID 9170


that the employee does not assign rights in all future works created in the course of his/her
employment contract but assigns the rights as and when a particular work is completed.

The same applies to service providers once they have created any deliverables in the context of
a service agreement (involving the delivery of more than four works during the term of the
agreement), and have been paid for such deliverables in accordance with the service
agreement. That would, for instance, apply in the case of a design and build agreement
between an employer and a contractor, which generally involves the delivery of multiple design
documents.

A system of confirmatory assignments executed upon delivery would ensure the effective
assignment of rights in the deliverables where more than four deliverables are involved. More
generally, we recommend putting in place a system of confirmatory assignments of copyrights
with any service providers as a matter of good practice since it allows a clear identification of
the deliverables, the copyrights of which are assigned to the commissioner, and hence limits any
possibility of a successful challenge from the contractor as to the copyrights assigned to the
company.

As a result, we would recommend adding in all employment agreements or service agreements
governed by UAE law a clause pursuant to which the employee or the contractor undertakes to
execute any required documents, during the term of the agreement or any time after its
termination, in order to ensure the effective assignment of rights in the works/deliverables.

Strict limitations in the waiver of moral rights
As a general rule, moral rights granted to authors consist of the right of disclosure of the works,
the right of attribution (i.e. right to claim or disclaim authorship in the work) and the right of
integrity (i.e. right to prevent distortion and modification of a work).

In the United States, however, authors benefit from limited moral rights of attribution and
integrity because such rights only exist for a narrowly defined group of works of visual arts.

Moral rights are personal and cannot be assigned. However, in most common law jurisdictions,
moral rights can be waived. It is therefore usual practice to see in assignments or licensing
agreements governed by US, UK or Irish laws, provisions under which authors waive their moral
rights. As a general rule, a waiver of moral rights is only valid if it is in writing and it identifies the
relevant copyrighted work(s). Such an approach is consistent with the functional view of authors'
rights in these countries.
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 38 of 39 PageID 9171


On the contrary, in civil law countries, including the UAE, general waivers of moral rights would
ordinarily be unenforceable as it would be equivalent to an assignment of moral rights, which is
prohibited in accordance with the traditional approach of copyrights in civil law jurisdictions
(pursuant to which authors' works are protected as the products of the authors' personality, so
that authors should be protected against any modification of their works).

An author may only undertake in writing not to exercise his/her moral rights in relation to a
specific person or entity, provided that the agreement specifies the work(s) and specific uses to
which the undertaking applies. The more detailed these provisions are, the greater the likelihood
that they will, if challenged, prove valid and enforceable in court.

Copyright laws in the other GCC countries contain provisions similar to the ones described
above and in force in the UAE.

Gowling WLG has extensive experience in advising clients on the full spectrum of
copyright issues, in a wide range of sectors such as media and entertainment, retail and
leisure, fashion, FMCG, luxury goods and hospitality.

For more information regarding copyright law in the UAE or in the other GCC countries,
please contact Jon Parker or Vanessa Delnaud.

NOT LEGAL ADVICE. Information made available on this website in any form is for information purposes only. It is not, and should not be taken
as, legal advice. You should not rely on, or take or fail to take any action based upon this information. Never disregard professional legal advice or
delay in seeking legal advice because of something you have read on this website. Gowling WLG professionals will be pleased to discuss
resolutions to specific legal concerns you may have.


Related Intellectual Property




                      Jon Parker                                               Vanessa Delnaud
                      Partner - Dubai                                         Principal Associate - Dubai

          Email                                                            Email
Case 8:16-cv-02549-EAK-CPT Document 215-3 Filed 05/03/19 Page 39 of 39 PageID 9172


    jon.parker@gowlingwlg.com                          vanessa.delnaud@gowlingwlg.com

       Phone                                               Phone
    +971 (0)4 437 5126                                  +971 4 437 5100

      vCard                                               vCard
    Jon Parker                                          Vanessa Delnaud




  Gowling WLG is an international law firm comprising the members of Gowling WLG International Limited, an English
   Company Limited by Guarantee, and their respective affiliates. Each member and affiliate is an autonomous and
   independent entity. Gowling WLG International Limited promotes, facilitates and co-ordinates the activities of its
     members but does not itself provide services to clients. Our structure is explained in more detail on our Legal
                                                  Information page.

                            © 2019 Gowling WLG International Limited. All rights reserved.
